DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 5, 8, 12 and 15-20 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morsi et al., Patent Application Publication No. 2013/0227573 (hereinafter Morsi) in view of Cichon et al., Patent Application Publication No. 2017/0308800 (hereinafter Cichon), Chen et al., Patent Application Publication No. 2005/0021502 (hereinafter Chen), Sung et al., Patent Application Publication No. 2008/0137618 (hereinafter Sung), and Craner et al., Patent Application Publication No. 2014/0164078 (hereinafter Craner).

Regarding claim 1, Morsi teaches:
A method for handling data drift in a data pipeline (Morsi Paragraph [0019], data pipeline may be configured to include operations on the data in the intermediate or end stages), the method comprising:
accessing, using one or more processors (Morsi Paragraph [0030], intermediate stage data store 118 may include one or more computers, server computers, or other processors), the data pipeline, the data pipeline comprising a plurality of stages (Morsi Paragraph [0019], data pipeline may be configured to include operations on the data in the intermediate or end stages);
for each stage of the plurality of stages in the data pipeline (Morsi Paragraph [0019], data pipeline may be configured to include operations on the data in the intermediate or end stages):
identifying stage schema fields for processing data in the data pipeline (Morsi Paragraph [0058], establishes an entity-relationship schema of the data pipeline system. One or more parsing procedures may be applied to a list of object definitions in the data pipeline configuration manifest to generate a set of metadata entity objects (fields)); and
generating a set of stage schema fields comprising the identified stage schema fields in the stage (Morsi Paragraph [0045], changes may include modifications to the physical mapping data to, for instance, add another intermediate stage data store 118 to one of the data pipelines 108);
storing the set of pipeline schema fields (Morsi Paragraph [0065], update may include storing the metadata associated with the previous deployment (or some representation thereof) in a data store); and
Morsi does not expressly disclose:
in response to detecting an origin stage, the origin stage indicating a data source of the data pipeline,
However, Cichon teaches:
in response to detecting an origin stage, the origin stage indicating a data source of the data pipeline (Cichon Paragraph [0043], metadata may include the point of origin, as well as to understand the evolutionary stages that a particular algorithm may have undergone),
The claimed invention and Cichon are from the analogous art of systems using schemas.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi and Cichon to have combined Morsi and Cichon.  One of ordinary skill in the art would recognize the benefits of having a point of origin to understand the changes that the different stages perform.
Morsi in view of Cichon does not expressly disclose:
generating a set of pipeline schema fields, the set of pipeline schema fields comprising a union of the generated sets of stage schema fields;
However, Chen teaches:
generating a set of pipeline schema fields, the set of pipeline schema fields comprising a union of the generated sets of stage schema fields (Chen Paragraph [0009], designing a master data schema to represent the union of the information in the disparate data sources, Paragraph [0024], provide data federation platform methods with a parallel/pipeline processor);
The claimed invention and Chen are from the analogous art of pipeline systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon and Chen to have combined Morsi in view of Cichon and Chen.  One of ordinary skill in the art would recognize the benefits of performing a union of information in order to have a dataset that contains all of the information.
Morsi in view of Cichon and Chen does not expressly disclose:
receiving user input indicating a fixed set of schema fields for the data pipeline to function without error:
However, Sung teaches:
receiving user input indicating a fixed set of schema fields for the data pipeline to function without error (Sung Paragraph [0006], the TCP has a function of transferring user data in an end-to-end scheme without errors):
The claimed invention and Sung are from the analogous art of data processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sung and Morsi in view of Cichon and Chen to have combined Sung and Morsi in view of Cichon and Chen.  One of ordinary skill in the art would recognize that using a scheme that prevents errors would be beneficial.
Morsi in view of Cichon, Chen and Sung does not expressly disclose:
comparing the set of pipeline schema fields to the fixed set of schema fields.
However, Craner teaches:
comparing the set of pipeline schema fields to the fixed set of schema fields (Craner Paragraph [0050], comparing the advertisement metadata to an episodic advertisement metadata schema. The episodic advertisement metadata schema may define the minimum fields that characterize advertisement metadata).
The claimed invention and Craner are from the analogous art of systems using schemas.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon, Chen and Sung and Craner to have combined Morsi in view of Cichon, Chen and Sung and Craner.  One of ordinary skill in the art would recognize the benefits of having a minimum number of fields in order to ensure the system performs correctly.

Regarding claim 2, Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The system of claim 1, wherein the set of pipeline schema fields represents minimum required schema fields for the data pipeline (Craner Paragraph [0050], advertisement metadata schema may define the minimum fields that characterize advertisement metadata for a particular advertisement of an episodic advertisement (Morsi teaches the pipeline)).

Regarding claim 3, Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The method of claim 1, further comprising: updating schema fields for the data pipeline based on the set of pipeline schema fields (Morsi Paragraph [0043], data pipeline configuration manifest 110 to update the physical mapping and other metadata based on the updated usage data to optimize the set of data pipelines 108 based on the usage data).

Regarding claim 6, Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The method of claim 1, further comprising: comparing data in the data pipeline to the set of pipeline schema fields (Craner Paragraph [0050], comparing the advertisement metadata to an episodic advertisement metadata schema (Morsi teaches the pipeline));
detecting that the set of pipeline schema fields is compatible with the data in the data pipeline (Morsi Paragraph [0047], the performance monitoring underlying the operation of the performance tuner 150 and/or the validation procedure);
reading the data in the data pipeline (Morsi Paragraph [0026], object-oriented metadata model is set forth in a data pipeline configuration manifest 110 accessed by, or provided to, the configuration system 104);
processing the data based the set of pipeline schema fields (Morsi Paragraph [0026], object-oriented metadata model is set forth in a data pipeline configuration manifest 110 accessed by, or provided to, the configuration system 104); and
writing the data to a target destination (Morsi Paragraph [0065], update may include storing the metadata associated with the previous deployment (or some representation thereof) in a data store).

Regarding claim 7, , Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The method of claim 1, further comprising:
comparing data in the data pipeline to the set of pipeline schema fields (Craner Paragraph [0050], comparing the advertisement metadata to an episodic advertisement metadata schema (Morsi teaches the pipeline));
detecting that at least one pipeline schema field in the set of pipeline schema fields is not detected in the data in the data pipeline (Morsi Paragraph [0065], testing may include a validation procedure directed to whether a failure or other error occurs due to, for instance, an incorrect data source binding, or any other misplaced data pipeline system feature);
detecting a failure in the data pipeline (Morsi Paragraph [0046], such as if a validation of the data pipeline system 102 fails); and
writing the data to a database for analysis (Morsi Paragraph [0043], Each of these metrics may be analyzed to determine database and other system tuning parameters as described herein).

Regarding claim 8, Morsi teaches:
A computing apparatus, the computing apparatus comprising: one or more processors (Morsi Paragraph [0030], intermediate stage data store 118 may include one or more computers, server computers, or other processors); and
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Morsi Paragraph [0030], intermediate stage data store 118 may include one or more computers, server computers, or other processors, Paragraph [0071], Computer 510 typically includes a variety of non-transitory computer readable media):
accessing a data pipeline comprising a plurality of stages (Morsi Paragraph [0019], data pipeline may be configured to include operations on the data in the intermediate or end stages);
for each stage of the plurality of stages in the data pipeline (Morsi Paragraph [0019], data pipeline may be configured to include operations on the data in the intermediate or end stages):
identifying stage schema fields for processing data in the data pipeline (Morsi Paragraph [0058], establishes an entity-relationship schema of the data pipeline system. One or more parsing procedures may be applied to a list of object definitions in the data pipeline configuration manifest to generate a set of metadata entity objects (fields)); and
generating a set of stage schema fields comprising the identified stage schema fields in the stage (Morsi Paragraph [0045], changes may include modifications to the physical mapping data to, for instance, add another intermediate stage data store 118 to one of the data pipelines 108);
storing the set of pipeline schema fields (Morsi Paragraph [0065], update may include storing the metadata associated with the previous deployment (or some representation thereof) in a data store).
Morsi does not expressly disclose:
in response to detecting an origin stage, the origin stage indicating a data source of the data pipeline,
However, Cichon teaches:
in response to detecting an origin stage, the origin stage indicating a data source of the data pipeline (Cichon Paragraph [0043], metadata may include the point of origin, as well as to understand the evolutionary stages that a particular algorithm may have undergone),
The claimed invention and Cichon are from the analogous art of systems using schemas.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi and Cichon to have combined Morsi and Cichon.  One of ordinary skill in the art would recognize the benefits of having a point of origin to understand the changes that the different stages perform.
Morsi in view of Cichon does not expressly disclose:
generating a set of pipeline schema fields, the set of pipeline schema fields comprising a union of the generated sets of stage schema fields; and
However, Chen teaches:
generating a set of pipeline schema fields, the set of pipeline schema fields comprising a union of the generated sets of stage schema fields (Chen Paragraph [0009], designing a master data schema to represent the union of the information in the disparate data sources, Paragraph [0024], provide data federation platform methods with a parallel/pipeline processor); and
The claimed invention and Chen are from the analogous art of pipeline systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon and Chen to have combined Morsi in view of Cichon and Chen.  One of ordinary skill in the art would recognize the benefits of performing a union of information in order to have a dataset that contains all of the information.
Morsi in view of Cichon and Chen does not expressly disclose:
receiving user input indicating a fixed set of schema fields for the data pipeline to function without error;
However, Sung teaches:
receiving user input indicating a fixed set of schema fields for the data pipeline to function without error (Sung Paragraph [0006], the TCP has a function of transferring user data in an end-to-end scheme without errors):
The claimed invention and Sung are from the analogous art of data processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sung and Morsi in view of Cichon and Chen to have combined Sung and Morsi in view of Cichon and Chen.  One of ordinary skill in the art would recognize that using a scheme that prevents errors would be beneficial.
Morsi in view of Cichon, Chen and Sung does not expressly disclose:
comparing the set of pipeline schema fields to the fixed set of schema fields.
However, Craner teaches:
comparing the set of pipeline schema fields to the fixed set of schema fields (Craner Paragraph [0050], comparing the advertisement metadata to an episodic advertisement metadata schema. The episodic advertisement metadata schema may define the minimum fields that characterize advertisement metadata).
The claimed invention and Craner are from the analogous art of systems using schemas.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon, Chen and Sung and Craner to have combined Morsi in view of Cichon, Chen and Sung and Craner.  One of ordinary skill in the art would recognize the benefits of having a minimum number of fields in order to ensure the system performs correctly.


Regarding claim 9, Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The computing apparatus of claim 8, wherein the set of pipeline schema fields represents a minimum required schema fields for the data pipeline (Craner Paragraph [0050], advertisement metadata schema may define the minimum fields that characterize advertisement metadata for a particular advertisement of an episodic advertisement (Morsi teaches the pipeline)).

Regarding claim 10, Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The computing apparatus of claim 8, wherein the operations further comprise: updating schema fields for the data pipeline based on the set of pipeline schema fields (Morsi Paragraph [0043], data pipeline configuration manifest 110 to update the physical mapping and other metadata based on the updated usage data to optimize the set of data pipelines 108 based on the usage data).

Regarding claim 13, Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The computing apparatus of claim 8, wherein the operations further comprise: comparing data in the data pipeline to the set of pipeline schema fields (Craner Paragraph [0050], comparing the advertisement metadata to an episodic advertisement metadata schema (Morsi teaches the pipeline));
detecting that the set of pipeline schema fields is compatible with the data in the data pipeline (Morsi Paragraph [0047], the performance monitoring underlying the operation of the performance tuner 150 and/or the validation procedure);
reading the data in the data pipeline (Morsi Paragraph [0026], object-oriented metadata model is set forth in a data pipeline configuration manifest 110 accessed by, or provided to, the configuration system 104);
processing the data based the set of pipeline schema fields (Morsi Paragraph [0026], object-oriented metadata model is set forth in a data pipeline configuration manifest 110 accessed by, or provided to, the configuration system 104); and
writing the data to a target destination (Morsi Paragraph [0065], update may include storing the metadata associated with the previous deployment (or some representation thereof) in a data store).

Regarding claim 14, Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The computing apparatus of claim 8, wherein the operations further comprise: comparing data in the data pipeline to the set of pipeline schema fields (Craner Paragraph [0050], comparing the advertisement metadata to an episodic advertisement metadata schema (Morsi teaches the pipeline));
detecting that at least one pipeline schema field in the set of pipeline schema fields is not detected in the data in the data pipeline (Morsi Paragraph [0065], testing may include a validation procedure directed to whether a failure or other error occurs due to, for instance, an incorrect data source binding, or any other misplaced data pipeline system feature);
detecting a failure in the data pipeline (Morsi Paragraph [0046], such as if a validation of the data pipeline system 102 fails); and
writing the data to a database for analysis (Morsi Paragraph [0043], Each of these metrics may be analyzed to determine database and other system tuning parameters as described herein).

Regarding claim 15, Morsi teaches:
A non-transitory machine storage medium storing instructions that when executed by one or more processors of a machine, cause the machine to perform operations comprising (Morsi Paragraph [0030], intermediate stage data store 118 may include one or more computers, server computers, or other processors, Paragraph [0071], Computer 510 typically includes a variety of non-transitory computer readable media):
accessing a data pipeline comprising a plurality of stages (Morsi Paragraph [0019], data pipeline may be configured to include operations on the data in the intermediate or end stages);
for each stage of the plurality of stages in the data pipeline (Morsi Paragraph [0019], data pipeline may be configured to include operations on the data in the intermediate or end stages):
identifying stage schema fields for processing data in the data pipeline (Morsi Paragraph [0058], establishes an entity-relationship schema of the data pipeline system. One or more parsing procedures may be applied to a list of object definitions in the data pipeline configuration manifest to generate a set of metadata entity objects (fields));
generating a set of stage schema fields comprising the identified stage schema fields in the stage (Morsi Paragraph [0045], changes may include modifications to the physical mapping data to, for instance, add another intermediate stage data store 118 to one of the data pipelines 108);
storing the set of pipeline schema fields (Morsi Paragraph [0065], update may include storing the metadata associated with the previous deployment (or some representation thereof) in a data store).
Morsi does not expressly disclose:
in response to detecting an origin stage, the origin stage indicating a data source of the data pipeline.
However, Cichon teaches:
in response to detecting an origin stage, the origin stage indicating a data source of the data pipeline (Cichon Paragraph [0043], metadata may include the point of origin, as well as to understand the evolutionary stages that a particular algorithm may have undergone),
The claimed invention and Cichon are from the analogous art of systems using schemas.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi and Cichon to have combined Morsi and Cichon.  One of ordinary skill in the art would recognize the benefits of having a point of origin to understand the changes that the different stages perform.
Morsi in view of Cichon does not expressly disclose:
generating a set of pipeline schema fields, the set of pipeline schema fields comprising a union of the generated sets of stage schema fields; and
However, Chen teaches:
generating a set of pipeline schema fields, the set of pipeline schema fields comprising a union of the generated sets of stage schema fields (Chen Paragraph [0009], designing a master data schema to represent the union of the information in the disparate data sources, Paragraph [0024], provide data federation platform methods with a parallel/pipeline processor); and
The claimed invention and Chen are from the analogous art of pipeline systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon and Chen to have combined Morsi in view of Cichon and Chen.  One of ordinary skill in the art would recognize the benefits of performing a union of information in order to have a dataset that contains all of the information.
Morsi in view of Cichon and Chen does not expressly disclose:
receiving user input indicating a fixed set of schema fields for the data pipeline to function without error;
However, Sung teaches:
receiving user input indicating a fixed set of schema fields for the data pipeline to function without error (Sung Paragraph [0006], the TCP has a function of transferring user data in an end-to-end scheme without errors):
The claimed invention and Sung are from the analogous art of data processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Sung and Morsi in view of Cichon and Chen to have combined Sung and Morsi in view of Cichon and Chen.  One of ordinary skill in the art would recognize that using a scheme that prevents errors would be beneficial.
Morsi in view of Cichon, Chen and Sung does not expressly disclose:
comparing the set of pipeline schema fields to the fixed set of schema fields.
However, Craner teaches:
comparing the set of pipeline schema fields to the fixed set of schema fields (Craner Paragraph [0050], comparing the advertisement metadata to an episodic advertisement metadata schema. The episodic advertisement metadata schema may define the minimum fields that characterize advertisement metadata).
The claimed invention and Craner are from the analogous art of systems using schemas.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon, Chen, and Sung and Craner to have combined Morsi in view of Cichon, Chen, and Sung and Craner.  One of ordinary skill in the art would recognize the benefits of having a minimum number of fields in order to ensure the system performs correctly.

Regarding claim 16, Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The non-transitory machine storage medium of claim 15, wherein the set of pipeline schema fields represents minimum required schema fields for the data pipeline (Craner Paragraph [0050], advertisement metadata schema may define the minimum fields that characterize advertisement metadata for a particular advertisement of an episodic advertisement (Morsi teaches the pipeline)).

Regarding claim 17, Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The non-transitory machine storage medium of claim 15, wherein the operations further comprise: updating schema fields for the data pipeline based on the set of pipeline schema fields (Morsi Paragraph [0043], data pipeline configuration manifest 110 to update the physical mapping and other metadata based on the updated usage data to optimize the set of data pipelines 108 based on the usage data).

Regarding claim 20, Morsi in view of Cochin, Chen, Sung and Craner further teaches:
The non-transitory machine storage medium of claim 15, wherein the operations further comprise: comparing data in the data pipeline to the set of pipeline schema fields (Craner Paragraph [0050], comparing the advertisement metadata to an episodic advertisement metadata schema (Morsi teaches the pipeline));
detecting that at least one pipeline schema field in the set of pipeline schema fields is not detected in the data in the data pipeline (Morsi Paragraph [0065], testing may include a validation procedure directed to whether a failure or other error occurs due to, for instance, an incorrect data source binding, or any other misplaced data pipeline system feature);
detecting a failure in the data pipeline (Morsi Paragraph [0046], such as if a validation of the data pipeline system 102 fails); and
writing the data to a database for analysis (Morsi Paragraph [0043], Each of these metrics may be analyzed to determine database and other system tuning parameters as described herein).

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morsi in view of Cichon, Chen, Sung, Craner and Wang et al, Patent Application Publication No. 2011/0013850 (hereinafter Wang).

Regarding claim 4, Morsi in view of Cichon, Chen, Sung and Craner teaches parent claim 3.
Morsi in view of Cichon, Chen, Sung and Craner does not expressly disclose:
wherein the set of pipeline schema fields are stored as offset information, the offset information providing information on how to restart the data pipeline from a last batch of data that was processed.
However, Wang teaches:
wherein the set of pipeline schema fields are stored as offset information, the offset information providing information on how to restart the data pipeline from a last batch of data that was processed (Wang Paragraph [0036], total number of restart markers in the bitstream, and the bit offsets to the restart markers in bitstream 42).
The claimed invention and Wang are from the analogous art of systems incorporating restarts.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon, Chen, Sung, and Chen and Wang to have combined Morsi in view of Cichon, Chen, Sung, and Chen and Wang.  One of ordinary skill in the art would recognize the benefits of allowing for restarts to ensure the system is performing correctly.

Regarding claim 11, Morsi in view of Cichon, Chen, Sung and Craner teaches parent claim 10.
Morsi in view of Cichon, Chen, Sung and Craner does not expressly disclose:
wherein the set of pipeline schema fields are stored as offset information, the offset information providing information on how to restart the data pipeline from a last batch of data that was processed.
However, Wang teaches:
wherein the set of pipeline schema fields are stored as offset information, the offset information providing information on how to restart the data pipeline from a last batch of data that was processed (Wang Paragraph [0036], total number of restart markers in the bitstream, and the bit offsets to the restart markers in bitstream 42).
The claimed invention and Wang are from the analogous art of systems incorporating restarts.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon, Chen, Sung, and Chen and Wang to have combined Morsi in view of Cichon, Chen, Sung, and Chen and Wang.  One of ordinary skill in the art would recognize the benefits of allowing for restarts to ensure the system is performing correctly.

Regarding claim 18, Morsi in view of Cichon, Chen, Sung and Craner teaches parent claim 17.
Morsi in view of Cichon, Chen, Sung and Craner does not expressly disclose:
wherein the set of pipeline schema fields are stored as offset information, the offset information providing information on how to restart the data pipeline from a last batch of data that was processed.
However, Wang teaches:
wherein the set of pipeline schema fields are stored as offset information, the offset information providing information on how to restart the data pipeline from a last batch of data that was processed (Wang Paragraph [0036], total number of restart markers in the bitstream, and the bit offsets to the restart markers in bitstream 42).
The claimed invention and Wang are from the analogous art of systems incorporating restarts.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon, Chen, Sung, and Chen and Wang to have combined Morsi in view of Cichon, Chen, Sung, and Chen and Wang.  One of ordinary skill in the art would recognize the benefits of allowing for restarts to ensure the system is performing correctly.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morsi in view of Cochin, Chen, Sung, Craner, and Chopra et la., United States Patent No. 10,997,036 (hereinafter Chopra).

Regarding claim 5, Morsi in view of Cochin, Chen, Sung, and Craner teaches parent claim 1.
Morsi in view of Cochin, Chen, Sung, and Craner does not expressly disclose:
the fixed set of schema fields comprises a minimum number of schema fields for the data pipeline to function without error.
However, Chopra teaches:
the fixed set of schema fields comprises a minimum number of schema fields for the data pipeline to function without error (Chopra Column 9 Lines 46-49, schema 725, such parameters, which may be specified by a user, may include, but are not limited to, minimum dataset size (Morsi teaches the schema and Sung teaches functioning without error)).
The claimed invention and Chopra are from the analogous art of systems using schemas.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon, Chen, Sung, and Chen and Chopra to have combined Morsi in view of Cichon, Chen, Sung, and Chen and Chopra.  One of ordinary skill in the art would recognize the benefits of allowing a user to specify the minimum requirements in order to ensure the system met the needs of the user.

Regarding claim 12, Morsi in view of Cochin, Chen, Sung, and Craner teaches parent claim 8.
Morsi in view of Cochin, Chen, Sung, and Craner does not expressly disclose:
wherein the fixed set of schema fields comprises a minimum number of schema fields for the data pipeline to function without error.
However, Chopra teaches:
wherein the fixed set of schema fields comprises a minimum number of schema fields for the data pipeline to function without error (Chopra Column 9 Lines 46-49, schema 725, such parameters, which may be specified by a user, may include, but are not limited to, minimum dataset size).
The claimed invention and Chopra are from the analogous art of systems using schemas.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon, Chen, Sung, and Chen and Chopra to have combined Morsi in view of Cichon, Chen, Sung, and Chen and Chopra.  One of ordinary skill in the art would recognize the benefits of allowing a user to specify the minimum requirements in order to ensure the system met the needs of the user.

Regarding claim 19, Morsi in view of Cochin, Chen, Sung, and Craner teaches parent claim 15.
Morsi in view of Cochin, Chen, Sung, and Craner does not expressly disclose:
wherein the fixed set of schema fields comprises a minimum number of schema fields for the data pipeline to function without error.
However, Chopra teaches:
wherein the fixed set of schema fields comprises a minimum number of schema fields for the data pipeline to function without error (Chopra Column 9 Lines 46-49, schema 725, such parameters, which may be specified by a user, may include, but are not limited to, minimum dataset size).
The claimed invention and Chopra are from the analogous art of systems using schemas.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Morsi in view of Cichon, Chen, Sung, and Chen and Chopra to have combined Morsi in view of Cichon, Chen, Sung, and Chen and Chopra.  One of ordinary skill in the art would recognize the benefits of allowing a user to specify the minimum requirements in order to ensure the system met the needs of the user.

Response to Arguments
The 101 rejection has been overcome in view of the amendments.

Applicant’s arguments, see pages 7-10, filed 02/17/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Sung reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164